RENDERED: JULY 2, 2021; 10:00 A.M.
                         NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                             NO. 2020-CA-1259-MR

BRYANT MAGGARD                                                       APPELLANT


                  APPEAL FROM HARLAN CIRCUIT COURT
v.               HONORABLE KENT HENDRICKSON, JUDGE
                        ACTION NO. 13-CR-00503


COMMONWEALTH OF KENTUCKY                                                APPELLEE


                                    OPINION
                                   AFFIRMING

                                  ** ** ** ** **

BEFORE: COMBS, KRAMER, AND K. THOMPSON, JUDGES.

KRAMER, JUDGE: Bryant Maggard appeals from the Harlan Circuit Court’s

decision to revoke his probation. We affirm.

             In November 2013, Maggard was indicted on four counts of rape in

the first degree for having sexual intercourse with a minor who was less than

twelve years of age. The charges lingered until Maggard admitted via a very

lenient plea deal that he had sexual intercourse with the minor victim on four
separate occasions while she was being babysat by Maggard’s then girlfriend. In

January 2017, he pleaded guilty to amended charges of four counts of rape in the

second degree, pursuant to which he received ten years’ imprisonment on each

count (to be served concurrently), with credit for having served fourteen months in

jail, “with the remainder probated, supervised Five (5) years through Conditional

Discharge with Probation and Parole and mandatory participation in sex offender

treatment program . . . .”1 The judgment also stated that Maggard’s probation “is


1
  Though the issue is unfortunately not before us, we have concerns about rendering an opinion without at
least some commentary on Maggard’s initial eligibility for probation. Rape in the second degree is
governed by Kentucky Revised Statute (KRS) 510.050 and is classified as a Class C felony. Because
Maggard was convicted of offenses found within KRS Chapter 510, he is deemed a violent offender
under KRS 439.3401(1)(f). In turn, KRS 532.047 generally prohibits a violent offender from receiving
probation. See also 9 LESLIE W. ABRAMSON, KY. PRAC. CRIM. PRAC. & PROC., Probation and
conditional discharge—Eligibility—Violent offender § 31:134 (6th ed. 2020) (“A person convicted of a
violent offense is ineligible for probation. The following felonies are statutorily classified as violent
offenses: . . . (6) the commission or attempted commission of a felony sexual offense described in KRS
Chapter 510 . . . .”) (footnotes omitted); KRS 533.010(2) (generally requiring at sentencing a court to
consider probation or conditional discharge “[u]nless the defendant is a violent felon as defined in KRS
439.3401 . . . .”).

         In addition, KRS 532.045(2) generally prohibits someone convicted of a crime found within KRS
Chapter 510 of receiving probation upon the finding of an additional factor, and among the listed factors
in subsection (h) is the defendant having had “substantial sexual conduct with a minor under the age of
fourteen (14) years . . . .” And to have committed rape in the second degree under KRS 510.050(1),
Maggard was over eighteen when he had sexual intercourse “with another person less than fourteen (14)
years old” or with “another person who is mentally incapacitated or who is incapable of consent because
he or she is an individual with an intellectual disability.” The parties have cited to nothing in the record
indicating that the victim was mentally incapacitated or had an intellectual disability, but Maggard’s
original indictment for rape in the first degree does list the victim as being less than twelve.
Consequently, it seems that Maggard had sexual conduct with a person who was less than fourteen years
old, thus triggering the probation ineligibility language of KRS 532.045(2)(h). Notwithstanding this, the
Commonwealth agreed to this plea agreement, and the trial court accepted it.

        A “trial court may impose a sentence of imprisonment (with exceptions not applicable
        here) only ‘after due consideration of the nature and circumstances of the crime and the
        history, character[,] and condition of the defendant.’” “[A] plea agreement can never be
        the only factor weighing into the judge’s sentencing decision. A plea agreement does not
        relieve the judge of the statutory directives with respect to sentencing[,] and it does not
        supplant the judge’s duty to make an independent determination of the appropriate


                                                    -2-
also subject to [his] compliance with the Conditions of Supervised Probation”

attached to the judgment. Id. Among the terms of supervised probation in the

document attached to the judgment was one requiring Maggard to “[u]ndergo such

substance abuse, mental health, or other treatment as directed by the Court or by

the probation officer . . . .” Although not attached to the judgment, in January

2017 Maggard signed a Probation and Parole checklist form which required him to,

among other things, “attend, participate, and successfully complete a Sex Offender

Treatment Program [SOTP].”

                Maggard enrolled in the SOTP through the Kentucky Department of

Corrections in April 2017, but issues soon arose. Participants in that SOTP sign a

document setting forth numerous conditions, among which are to have no contact

with minors without any qualifications; to attend scheduled counseling sessions;

and to contact the clinician at least weekly. Under the terms of the SOTP

agreement, two or more unexcused absences within a ninety-day period can result




        sentence.” And “a trial court abuses its discretion by automatically accepting or rejecting
        a guilty plea without first making the particularized and case-specific determinations that
        the plea is legally permissible and, considering all the underlying facts and
        circumstances, appropriate for the offense(s) in question.”

Commonwealth v. Derringer, 386 S.W.3d 123, 130-31 (Ky. 2012) (internal footnotes and citations
omitted).

        We rely on the documents in the official court record for our evaluation of the underlying charges
to question why Maggard received probation in the first place. Certainly, we are constrained from
reviewing the matter. We add this commentary for the sake of clarity to note that we cannot rectify on the
record the trial court’s granting probation on a guilty plea to rape in the second degree.


                                                   -3-
in dismissal from the program. In May 2017, the Commonwealth sought to revoke

Maggard’s probation after he was dismissed from the SOTP after being seen near a

minor child. However, after an evidentiary hearing, the trial court declined to

revoke Maggard’s probation. The court found that Maggard “violated the terms of

his probation by coming into proximity with a minor child” but the “undisputed

testimony was that the child was being held by an adult woman (presumably the

child’s mother) at the time of the encounter, which greatly reduced any threat to

the child, and other testimony shed doubt on [Maggard’s] intent regarding the

encounter.” Instead of revocation, the court imposed the time Maggard had spent

in jail during those revocation proceedings as a lesser sanction.

             Maggard was then readmitted into the SOTP. By all accounts, he was

a willing and active participant in the program for the next two-plus years.

However, in February 2020, the Commonwealth again moved to revoke Maggard’s

probation because he had been terminated from the SOTP in January 2020 for

excessive absences and for testing positive for a controlled substance. The

Commonwealth eventually withdrew Maggard’s usage of a controlled substance as

a basis for revocation after learning that the substance had been prescribed by a

physician. A final revocation hearing was held centered on Maggard’s dismissal

from the SOTP (via Zoom, due to the COVID-19 pandemic) in early August 2020.




                                         -4-
             At the hearing, the key witness was Amy Long, the SOTP clinician

who had been working with Maggard. Long testified that Maggard had been a

model SOTP participant until around the summer of 2019, when he began to

frequently miss group meetings. Maggard last attended a group SOTP session in

July 2019 but still called Long on the telephone regularly. Because Maggard’s

absences were primarily due to conflicting doctor’s appointments, Long had

initially deemed them excused. But in a telephone call in November 2019,

Maggard admitted to Long that he had been scheduling doctor’s appointments so

he could miss group SOTP sessions. By the end of 2019, Maggard’s contact with

Long diminished. In January 2020, Long told Maggard that she and his probation

officer wanted to speak with Maggard at the group meeting scheduled for the next

day, but Maggard did not attend that meeting. That absence was his third

unexcused absence so he was terminated from the SOTP. According to the

policies of the SOTP, a person cannot be readmitted into the SOTP after being

terminated twice; hence, due to Maggard’s own conduct, he became ineligible for

readmittance. According to Long, Maggard had also fallen behind in completing

his tasks work, had regressed in his ownership of his sexual offenses, and had been

dishonest to her.

             Immediately after Long finished testifying, which was roughly

seventy minutes after the hearing began – and as Maggard maintains in his brief –


                                        -5-
the judge appeared to be visibly agitated and peremptorily ended the hearing.

Maggard’s counsel unavailingly protested the court’s refusal to allow him to

present evidence on Maggard’s behalf. Several days later, the court ordered the

hearing to be resumed later in August 2020.2 Unfortunately, as we will later

discuss, the video of the substantive portion of that second phase of the hearing is

not in the record before us, though it appears uncontested that the only witness who

testified on that date was Maggard’s sister. Instead, the only record of that second

phase of the hearing in the appellate record consists of about three minutes of

footage, during which only the judge is visible or audible. That footage mainly

depicts the judge urging the other participants to adjust their Zoom settings so they

could be seen and heard. In short, the record presented to us contains no footage of

any testimony, arguments of counsel, or any oral remarks or rulings made by the

court at the second phase of the hearing.




2
  We are cognizant that the dedicated, hard-working trial courts across our Commonwealth
consistently maintain heavy dockets, a situation likely exacerbated by the COVID-19 pandemic.
Also, of course, “[a] trial court clearly has the power to impose reasonable time limits on the trial
of both civil and criminal cases in the exercise of its reasonable discretion . . . .” Hicks v.
Commonwealth, 805 S.W.2d 144, 151 (Ky. App. 1990). However, the court cannot deny a
defendant the right to present any evidence on his or her behalf. See, e.g., Robinson v.
Commonwealth, 86 S.W.3d 54, 56 (Ky. App. 2002) (noting that due process affords a defendant
at a probation revocation hearing the right to, among other things “be heard in person and to
present witnesses and documentary evidence . . . .”) (internal quotation marks and citation
omitted). Fortunately, herein, the error was corrected prior to the entry of the order of
revocation.

                                                -6-
             Soon after the second phase of the hearing concluded, the trial court

issued an order revoking Maggard’s probation. The court summarized Long’s

testimony, including Maggard’s having missed group sessions and general

regression in program participation. The court also briefly noted that Maggard’s

sister had testified but “[s]he added little.” After deeming the decision

“difficult[,]” the court found in relevant part as follows:

                    However, completing SOTP is a condition of his
             probation, and the evidence establishes that he [Maggard]
             intentionally stopped participating in the program by
             mid-July 2019, and did so notwithstanding Amy Long’s
             intense efforts to persuade him to continue in it. He will
             not be readmitted a third time. Although his lawyer
             argued for private treatment, the evidence establishes that
             Maggard does not want treatment. And as further
             evidence of that the court notes the January 24, 2020
             Termination and Discharge report terminating Maggard
             from SOTP, which states at the end:

                    He may appeal this decision within ten (10)
                    calendar days from the receipt of this notice
                    and will receive a written response from the
                    director or designee within 21 days of
                    receipt of appeal.

                    After a lengthy hearing, there was not the slightest
             suggestion that Maggard appealed his second termination
             from the program. Given that, there is no reason to
             believe he would engage in private treatment, assuming it
             is available. Failure to successfully complete the sexual
             offender treatment program constitutes grounds for the
             revocation of probation, KRS 532.045(6), and Maggard
             is considered a “heightened risk to reoffend.”




                                          -7-
                  The Court finds the Defendant, Bryant Maggard,
             abandoned the most critical condition of his probation,
             completion of the Sex Offender Treatment Program. The
             Court finds that Probation and Parole Social Services
             Clinician Amy Long went the extra mile with Maggard to
             help him while he was doing well in the program and
             then to urge him to remain in the program when he
             stopped participating. The Court finds that Maggard’s
             leaving the program, along with the finality of that
             decision, removed Probation and Parole’s ability to
             supervise him under the terms of his probation and that
             as a sex offender who has rejected treatment, that his
             failure to comply with the conditions of his supervision
             constitutes a significant risk to the community at large
             and he cannot be appropriately managed in the
             community.

The court thus revoked Maggard’s probation and remanded him to the Department

of Corrections to begin serving the remainder of his ten-year sentence. Maggard

then filed this appeal.

             Maggard raises three interconnected arguments. First, he contends the

court erred by concluding he would not submit to private counseling. Second, he

contends the court failed to make sufficient findings, particularly as to why

revocation was proper versus imposition of a lesser sanction. Finally, he contends

the court should have imposed a lesser sanction short of revocation. We review a

trial court’s decision to revoke probation under the abuse of discretion standard.

Commonwealth v. Andrews, 448 S.W.3d 773, 780 (Ky. 2014).

             Before we resolve the merits of the revocation, we must address the

impact of the lack of video footage of the second phase of the revocation hearing.

                                         -8-
We note that Maggard filed a designation of record pursuant to Kentucky Rule of

Civil Procedure (CR) 75.01 that included the second phase of the revocation

hearing. However, the video of the substantive portion of that phase of the hearing

does not appear in the record before us. Maggard’s counsel certified on the cover

of his brief that he did not withdraw the record from the Clerk’s office; thus, he did

not take all possible steps to try to ensure that we received the complete video

record.

             On appeal, the trial court’s findings of fact will not be disturbed

unless they are clearly erroneous. CR 52.01. “When the evidence is not presented

for review, this court is confined to a determination as to whether the pleadings

support the judgment and on all issues of fact in dispute we are required to assume

that the evidence supports the findings of the lower court.” McDaniel v. Garrett,

661 S.W.2d 789, 791 (Ky. App. 1983). Thus, we must assume the contents of the

second phase of the hearing support the trial court’s decision. Id.

             We have repeatedly held that it is an appellant’s responsibility to

ensure that we have the complete record for our review. And, litigants have

repeatedly been reminded of this.

             In Hatfield v. Commonwealth, 250 S.W.3d 590 [600-02]
             (Ky. 2008), the Supreme Court of Kentucky discussed
             the appellant’s burden to present a complete record to
             support his appeal:




                                         -9-
                   Appellant has a responsibility to present a
                   “complete record” before the Court on
                   appeal. Steel Technologies, Inc. v.
                   Congleton, 234 S.W.3d 920, 926 (Ky. 2007)
                   [abrogated on other grounds by Osborne v.
                   Keeney, 399 S.W.3d 1 (Ky. 2012)].
                   “Matters not disclosed by the record cannot
                   be considered on appeal.” Montgomery v.
                   Koch, 251 S.W.2d 235, 237 (Ky. 1952); see
                   also Wolpert v. Louisville Gas & Elec. Co.,
                   451 S.W.2d 848 (Ky. 1970) (holding that
                   our predecessor court could not review
                   contentions of prejudice before the jury
                   when the only basis for the argument was
                   the Appellant’s brief, because review is
                   confined to the record). Appellant may not
                   raise allegations of error on appeal “based
                   entirely on a silent record.” Commonwealth
                   v. Thompson, 697 S.W.2d 143, 144 (Ky.
                   1985). Further, “[i]t has long been held that,
                   when the complete record is not before the
                   appellate court, that court must assume that
                   the omitted record supports the decision of
                   the trial court.” Id. at 145.

Ray v. Ashland Oil, Inc., 389 S.W.3d 140, 145 (Ky. App. 2012); see also K.M.E. v.

Commonwealth, 565 S.W.3d 648, 654 (Ky. App. 2018).

             In any event, the crux of the trial court’s conclusions stemmed from

Long’s testimony, which occurred at the first phase of the hearing. Nonetheless,

we must presume that the proceedings at the second phase of the hearing generally

support the trial court’s findings and conclusions.

             We must address one final prefatory concern before delving into the

merits. CR 76.12(4)(c)(v) provides that an appellant’s brief “shall contain at the

                                        -10-
beginning of the argument a statement with reference to the record showing

whether the issue was properly preserved for review and, if so, in what manner.”

Maggard’s brief contains no preservation statement for any of his arguments.

However, the trial court’s revocation decision states that Maggard’s counsel

“argued for private treatment . . . .” Leniently, we accept that in the trial court

Maggard made the same basic arguments he makes here regarding private

treatment. We will thus review the issues on the merits, with the constraints of the

limited record before us, with the assumption they were preserved but strongly

caution counsel to comply scrupulously with the rules governing appellate practice

in the future.

                 Having cleared away the procedural underbrush, we now turn to the

merits of the trial court’s decision to revoke Maggard’s probation. We begin with

his assertion that the trial court erred by holding that he would not submit to

private counseling. Maggard cites to nothing definitive about the availability of

private treatment (e.g., how many providers in the vicinity of his residence offered

appropriate sex offender treatment, whether those provider(s) were accepting new

patients, whether he could have afforded private treatment, etc.). In any event,

Maggard points to no authority which would have required the trial court to order

him to undergo private therapy in lieu of revocation.




                                          -11-
             Perhaps more importantly is that Maggard is a victim of his own

making, and nothing compels the trial court to overlook the fact that Maggard is

seeking private treatment because he is no longer eligible for SOTP. Maggard

took improper acts, or failed to take required acts, which twice resulted in his

dismissal from the SOTP program, chief among them being his intentional failure

to participate fully and appropriately in therapy. Consequently, it was reasonable

from Maggard’s actions and inactions for the court to infer that he did not desire

treatment. Maggard certainly did not participate consistently with the terms of his

probation when he had the opportunity to do so. Thus, there was no error in the

trial court’s refusal to give Maggard another bite at the probation apple after his

prior failures to fulfill the terms of his probation, particularly in light of the serious

nature of his four sexual assault charges against a minor, less than twelve years

old.

             Next, we disagree with Maggard’s contention that the trial court

should have imposed private therapy as a lesser sanction. First, we do not equate

private therapy with a sanction. See, e.g., Kaletch v. Commonwealth, 396 S.W.3d

324, 327 n.3 (Ky. App. 2013) (“Although Kaletch’s probation officer referred to

these as ‘sanctions,’ we fail to see any punitive aspect to requiring Kaletch to meet

with the social services clinician, who then tried to help Kaletch get treatment for

his cocaine addiction by requiring him to attend the Narcotics Anonymous


                                           -12-
meetings. Narcotics Anonymous meetings are intended to be helpful and

beneficial; therefore, we fail to see how they are a punitive sanction.”).

             Further, we strongly disagree with Maggard’s core argument that the

trial court had to impose a sanction short of revocation under the facts of this case.

As we have held, the decision to revoke probation is within a trial court’s

discretion as there is no law which “requires the trial court to impose lesser

sanctions prior to revoking probation. Hence, the statute did not require the

present trial court to impose a lesser sanction on [Maggard].” McClure v.

Commonwealth, 457 S.W.3d 728, 732 (Ky. App. 2015). In other words, the trial

court here could have imposed a lesser sanction than revocation if the facts of the

case supported it, but it did not have to do so under the facts of this case.

             It is unquestioned that Maggard failed to comply with the terms of his

probation by persistently failing to participate appropriately in the SOTP program.

It is also unquestioned that the trial court had previously found Maggard to have

violated the terms of his probation but had exercised leniency and declined to

revoke his probation. Under those facts, we perceive no abuse of discretion in the

trial court’s determination that revocation was the appropriate sanction.

             Next, we disagree with Maggard’s contention that the court’s findings

were insufficient. KRS 439.3106 “require[s] trial courts ‘to consider whether a

probationer’s failure to abide by a condition of supervision constitute[d] a


                                          -13-
significant risk to prior victims or the community at large, and whether the

probationer cannot be managed in the community . . . .’” McClure, 457 S.W.3d at

731 (quoting Andrews, 448 S.W.3d at 776). Though it did so without providing

significant elaboration, the trial court made those two findings. The trial court

found that as a sexual offender who was uncooperative toward ordered treatment,

Maggard posed a significant danger to the community and could not be managed in

the community at large.

             And, those findings are supported by the evidence. Maggard’s

stubborn refusal to participate in treatment gave rise to the reasonable inference

that he generally was unwilling to receive treatment. It is logical to conclude that

the community is at risk when an untreated sex offender is in its midst, particularly

one who repeatedly preyed on a child under the age of twelve. It is equally logical

to conclude that Maggard’s unwillingness to participate in required therapy also

made it extremely difficult for the Probation and Parole department to manage him

appropriately in the community.

             Finally, Maggard argues he is entitled to relief because of the trial

court’s odd reliance upon his failure to appeal his dismissal from the SOTP

program within the Department of Corrections. Long sent Maggard’s probation

officer—not Maggard himself, curiously—a letter explaining why he had been

dismissed a second time from the SOTP program. That letter stated that Maggard


                                         -14-
could appeal his dismissal within the Department of Corrections. The trial court

noted that the dismissal letter notified Maggard of his ability to appeal but “there

was not the slightest suggestion that Maggard appealed his second termination

from the program. Given that, there is no reason to believe he would engage in

private treatment, assuming it is available.”

             We do not see a direct, obvious correlation between Maggard’s failure

to appeal his termination within the Department of Corrections and his

unwillingness to receive private treatment. The court did not explain how

Maggard’s failure to file an internal appeal within the Department of Corrections

somehow means there “is no reason to believe” he would accept any therapy

offered by any provider. Indeed, Maggard apparently failed to appeal his first

dismissal from the SOTP program, but the same trial court did not deem that lack

of appeal to be a basis for revocation. Moreover, given Long’s testimony about

Maggard’s having intentionally missed group therapy sessions and having been

dishonest with her, any appeal within the Department of Corrections would almost

certainly have been fruitless. However, the trial court’s reliance on the lack of

appeal is, at absolute most, a harmless error because as we have discussed, there

was other ample evidence to support revocation.

             In sum, there was unrebutted testimony that Maggard intentionally

failed to satisfy the terms of his probation when he stopped complying with his


                                         -15-
treatment obligations. Thus, we discern no abuse of discretion in the trial court’s

decision to revoke Maggard’s probation.

             For the foregoing reasons, the Harlan Circuit Court’s order revoking

Bryant Maggard’s probation is affirmed.

             ALL CONCUR.



BRIEF FOR APPELLANT:                       BRIEF FOR APPELLEE:

Russell D. Alred                           Daniel Cameron
Harlan, Kentucky                           Attorney General of Kentucky

                                           Courtney J. Hightower
                                           Assistant Attorney General
                                           Frankfort, Kentucky




                                        -16-